Title: General Orders, 28 September 1776
From: Washington, George
To: 



Head Quarters, Harlem Heights, Sept. 28th 1776.
Stamford.Rye.


Mr Finn Wadsworth is appointed Major of Brigade to Genl Wadsworth.
William Higgins of Capt: Hamilton’s Company of the Artillery convicted by a General Court Martial whereof Col. Weedon is President of “plundering and stealing”—ordered to be whipped Thirty-nine lashes.
The General approves the sentence, and orders it to be executed to morrow morning at the usual time and place.
A number of the new Rules and Regulations of the Army having come to hand, the several Brigades Major are to receive their proportion, and deliver them to commanding Officers of the several Regiments, who are immediately to cause them to be read to their regiments, and made known to both Officers and Men so that there may be no pretence of ignorance.
It is with great Concern the General finds, that so many excuses are made by Field Officers, and others, when ordered on duty, especially on Picquet—By this means, active and willing Officers are discouraged—He hopes triffling Reasons and slight Complaints will not be urged to avoid duty when the utmost Vigilance and Care is necessary.
The General has also, in riding thro’ the Camps, observed, a shameful waste of provision; large peices of fine Beef not only thrown away, but left above ground to putrify—While such

practices continue, troops will be sickly—The Colonels or commanding Officers of regiments, who have not done it, are immediately to appoint Camp-Colour-Men; and Officers who have spirit and zeal will see that all such Nuisances are removed—Some of the Camps nearest to Head Quarters are very faulty in this respect and will be pointed out in General Orders, if there is not a reformation.
Stephen Moylan Esqr: having resigned his office of Quarter Master General—Brigadier General Mifflin is appointed thereto ’till the pleasure of Congress is known.
The Quarter Master General will deliver to Genl Spencer’s order, such tents as are wanting for the Regiments in Wadsworth’s and Fellows’s Brigades.
That the approach of the Enemy to the front of our lines may be communicated as speedily as possible—Two Field Pieces are to be fired by Order of the Brigadier of the day, at the Redoubt on the road by Col. Moylan’s—This to be repeated by two others at Head Quarters, and the like number at Mount-Washington.
Col. Shee is to take charge of Genl Mifflin’s Brigade till further Orders.
Genl Soltanstall is to order in four of the Militia Regiments, under his command, who are to encamp on the hill opposite to Fort-Washington, towards the point opposite to the Encampment on the other side Harlem river.
The General desires that the several Works, in which we are now engaged may be advanced as fast as possible, as it is essentially necessary.
In future, when an Officer is ordered on duty, and through Illness, or any other private reason, cannot attend, he is to procure one of equal Rank, to do the duty for him, unless some extraordinary reason, should occasion an application to Head Quarters; otherwise a regular Roster can never be kept.
The Brigade Majors are to furnish the Chief-Engineer, with a detail of the men, from their respective Brigades, ordered for fatigue—this is to be left at his Office near Head-Quarters, and when any alteration is made, they are to give him a new detail.
Major Bicker is ordered to attend the Works & be excused from other duty.
Any Soldier detected in cutting any Abbatis, without orders from the Chief Engineer, is to be sent to the Provost-Guard, and

tried by a General Court Martial. Officers are desired to put a Stop to so dangerous a practice immediately.
Fatigue Men are to breakfast before they go to Parade, No man to be allowed to return hereafter to his Tent or Quarters on this account.
The building up Tents with Boards, is a practice peculiar to this Army, and in our present situation cannot be indulged, without the greatest Injury to the service—The Boards brought into Camp are for Floors to the Tents, and officers will do well, immediately to prevent their being applied to any other use.
